PER CURIAM.
In this case we certified to the Supreme Court the following questions: First. Is the act of Congress of December 21, 1898 (30 Stat. 755, c. 28 [U. S. Comp. St 1901, p. 3079]), properly applicable to the contract in this case? Second: Under the agreed statement of facts above set forth, upon a libel filed by said seamen, after the completion of the voyage, against the British vessel, to recover wages which were not due to them under the terms of their contract or under the law of Great Britain, were the libelants entitled to a decree against the vessel? The mandate of the Supreme Court (23 Sup. Ct. 821, 47 L. Ed. 1002)obas come down to us, certifying that in the opinion of that court “the questions certified must each be answered in the affirmative.” Accordingly we hold that the District Court erred in dismissing the libel. The decree of the District Court (110 Fed. 430) is reversed, and the cause is remanded to that court for further proceedings in accordance with the opinion of the Supreme Court.